[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR TRANSCRIPT
The defendant in this dissolution action has filed a motion requesting that the state pay for the costs of preparing a transcript of certain pretrial proceedings before the court. The defendant appeared before the court on January 10, 2003, with regard to this motion and other pending matters. The court directed him to submit a financial affidavit in connection with his request for a transcript.1 At that time, the court did not realize that defendant was seeking a transcript to use in trial proceedings.2 Upon further review of the motion and pertinent law, the court now denies his motion for transcript, without prejudice, as explained more fully below.
Under the laws of this state, parties in civil and family cases do not have any right to have the state pay for the cost of preparing a transcript except in conjunction with an appeal. See Practice Book §63-6.3 Thus the court lacks any authority to grant the defendant's request for a transcript at this stage of the case. Accordingly, the defendant's motion for transcript is DENIED, without prejudice to his right to seek state payment for a transcript at a later time in accordance with § 63-6.
BY THE COURT
  ___________________ STEPHEN F. FRAZZINI JUDGE OF THE Superior Court